United States Court of Appeals
                 FOR THE EIGHTH CIRCUIT



                       No. 97-2087


Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            * Appealby  from the United
States
Samuel Yarber, his father and
                            * next
                               District Court for the
friend; Samuel Yarber; Earline
                            * Eastern
                                 Caldwell; District   of
Missouri.
Lillie Caldwell; Gwendolyn Daniels;
                            *
National Association for the*           [PUBLISHED]
Advancement of Colored People;
                            *
United States of America; City
                            *    of St.
Louis;                      *
                            *
                 Plaintiffs;*
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                            *    Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member
                            * of the
Board of Education of the City
                            *    of St.
Louis; Marybeth McBryan, a member
                            *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                            *    a
member of the Board of Education
                            *       of
the City of St. Louis; William
                            *    Purdy, a
member of the Board of Education
                            *       of
the City of St. Louis; Robbyn
                            * G. Wahby,
a member of the Board of Education
                            *          of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                            *       of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of     Schools for* the City of St.
Louis;                      *
                            *
    Defendants-Appellees; *
                            *
Ronald Leggett, St. Louis Collector
                            *             of
Revenue; State of Missouri; *Mel
Carnahan, Governor of the State
                            *      of
Missouri; Jeremiah (Jay) W. *Nixon,
Attorney General; Bob Holden,
                            *
Treasurer; Richard A. Hanson,
                            *
Commissioner of Administration;
                            *
Robert E. Bartman, Commissioner
                            *      of
Education; Missouri State Board
                            *      of
Education, and its members; *Thomas R.
Davis; Sharon M. Williams; *Peter
Williams; Peter F. Herschend;
                            *
Jacqueline E. Wellington; Betty
                            *      E.
Preston; Russell V. Thompson;
                            * Rice




                            2
Pete Burns; Special School *District of
St. Louis County; Affton Board
                             *   of
Education; Bayless Board of *Education;
Brentwood Board of Education;*
Clayton Board of Education; *Ferguson-
Florissant Board of Education;
                             *   Hancock
Place Board of Education; Hazelwood
                             *
Board of Education; Jennings* Board
of Education; Kirkwood Board* of
Education; LaDue Board of Education;
                             *
Lindbergh Board of Education;*
Maplewood-Richmond Heights Board
                             *
of Education; Mehlville Board* of
Education; NormandyBoard of *
Education; Parkway Board of*
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                             *
Riverview Gardens Board of Education;
                             *
Rockwood Board of Education;*
University City Board of Education;
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *      of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector
of St. Louis County "Contract* Account,"
St. Louis County, Missouri; *
                             *
             Defendants;     *
                             *
The St. Louis Career Education
                             *
District;                    *
                             *
          Defendant-Appellee;*
                             *




                            3
St. Louis Teachers' Union, Local
                            *    420,
AFT, AFL-CIO;               *
                            *
         Intervenor Below; *
                            *
Missouri National Education *
Association;                *
                            *
Intervenor Below-Appellant. *


               Submitted:   July 17, 1997

                                Filed:   August 6, 1997


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.


PER CURIAM.

    The Missouri National Education Association appeals
the decision of the district court denying tenure
protection to teachers formerly employed by the Special
School District of St. Louis County and to be employed by
the St. Louis Career Education District. In light of the
opinion filed today in consolidated appeals numbers 96-
2881, 96-3259, 96-3265, 96-3267, 96-3885, 97-1736, 97-
1737, 97-1760, and 97-2378, we remand this matter to the
district court to consider with the consolidated cases
and to enter an order after making findings of fact and
conclusions of law.




                            4
A true copy.

    Attest.

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                       5